 1

 2

 3

 4
                                  UNITED STATES DISTRICT COURT
 5                               WESTERN DISTRICT OF WASHINGTON
                                           AT TACOMA
 6
       JOEL CHRISTOPHER HOLMES,
 7                                                         No. 3:19-CV-05027-RBL-DWC
 8                                     Petitioner,
                 v.                                        ORDER ADOPTING REPORT AND
 9                                                         RECOMMENDATION
       CHRISTOPHER LANESE,
10                                     Respondent.
11

12             THIS MATTER is before the Court on the Report and Recommendation of Magistrate

13   Judge David W. Christel [Dkt. # 4], Petitioner Holmes’ Objections [Dkt. #], and the underlying

14   record.
15
               (1)    The Report and Recommendation is ADOPTED.
16
               (2)    Holmes’ habeas petition under 28 U.S.C. § 2254 is DISMISSED WITHOUT
17                    PREJUDICE.

18             (3)    The Court will NOT issue a Certificate of Appealability under 28 U.S.C. §
19
     2253(c)(2), for the reasons articulated in the Report and Reccomendation.
20
               The Clerk shall send copies of this Order to Holmes’ last known address and to
21
     Magistrate Judge Christel.
22
               IT IS SO ORDERED.
23

24             DATED this 21st day of February, 2019.

25

26
                                                           A
                                                           Ronald B. Leighton
                                                           United States District Judge
     ORDER ADOPTING REPORT AND RECOMMENDATION- 1
